                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

KEVIN SANFORD, individually and
on behalf of all others similarly situated                                           PLAINTIFF

v.                               Case No. 3:18-cv-00158-KGB

NUCOR-YAMATO STEEL COMPANY
and NUCOR CORPORATION                                                            DEFENDANTS

                                             ORDER

       Before the Court is the parties’ second agreed motion to extend the answer date (Dkt. No.

6). The parties request an extension of time up to and including October 12, 2018, for defendants

Nucor-Yamato Steel Company and Nucor Corporation to answer or otherwise respond to plaintiff

Kevin Sanford’s complaint (Id., at 1). The parties represent that they have agreed to the requested

extension of time (Id.). For good cause shown, the Court grants the parties’ motion. Nucor-

Yamato Steel Company and Nucor Corporation shall have up to and including October 12, 2018,

to answer or otherwise respond to Mr. Sanford’s complaint.

       So ordered this 9th day of October, 2018.


                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
